Citation Nr: 1111301	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had certified recognized service in the Philippine Commonwealth Army from November 23, 1941, to April 9, 1942, and uncertified service in the Philippine Commonwealth Army from April 10, 1942, to January [redacted], 1943.  He died on January [redacted], 1943, and the appellant in this matter claims benefits as his surviving spouse.  For purposes of the present decision, the Board makes no finding as to whether the appellant qualifies as the Veteran's surviving spouse under the law.

This matter comes before the Board of Veterans' Appeals (Board) from August 2006 and August 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 1943.  According to the death certificate, the cause of death was suspected typhoid.
2.  Service connection was not in effect for any disabilities at the time of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In July 2006 VA sent the appellant a letter informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letter informed the appellant that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

The Board finds that the content of the letter provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2007 rating decision and January 2007 SOC explained the basis for the RO's action, and the SOC provided her with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the U.S. Court of Appeals for Veteran Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in a December 2008 letter which VA sent to the appellant.

In the context of a claim for dependency and indemnity compensation (DIC) based upon service connection for the cause of a veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  The Board finds that in the present case the requirements of the VCAA notice under the Hupp decision have been fulfilled, because the late Veteran in this case did not have any service-connected disabilities at the time of his death and the claimant has been given an explanation of how to substantiate a DIC claim for a condition not yet service connected.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Factual Background, and Analysis

Applicable law and regulations provide that the VA will pay DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of such veteran's death, for service-connected disability which was rated totally disabling if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; was rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or rated by the VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).

"Entitled to receive" means that at the time of death, the decedent had a service-connected disability rated totally disabling by VA but was not receiving compensation for any of various administrative reasons delineated, or if the decedent had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).

The Veteran's death certificate indicates that he died of suspected typhoid on January [redacted], 1943.  Based upon the evidence of record, the Board finds the appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  The decedent in this case was not service-connected for any disabling conditions at the time of, or prior to, his death.  Therefore, at the time of his death he was, by definition, not in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or not less than 5 years from the date of the decedent's discharge from active service.  Moreover, since the Veteran died prior to September 30, 1999, the appellant cannot be entitled to DIC under 38 U.S.C.A. § 1318 based on the Veteran's having been a former POW who was totally disabled for a continuous period of not less than one year. 

We recognize that the appellant, in several written communications, has alleged that the late Veteran was in recognized service for the purpose of eligibility for VA benefits at the time of his death.  However, the service department has not certified any service of the decedent after April 9, 1942.  In any event, the appellant would not be entitled to DIC under 38 U.S.C.A. § 1318 even if the Veteran had recognized service until January [redacted], 1943, the day of his death, as stated in a March 2008 letter from the National Personal Records Center (NPRC), because the criteria discussed above would still not be met.

Thus, the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  See Rodriquez v. Nicholson, 19 Vet. App. 275 (2005) (section 1318 DIC claims filed on or after January 21, 2000, are not subject to hypothetical entitlement analysis).  While the Board regrets that the outcome to the appellant is not favorable, the claim must necessarily be denied as a matter of law.


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

In an August 2005 decision, the Board found that new and material evidence had not been submitted to reopen the previously denied claim of service connection for the cause of the Veteran's death.  The appellant did not appeal that decision to the Court of Appeals for Veteran Claims, and it became final.  In a June 2007, the appellant submitted a claim to reopen the previous denial of service connection for service connection for the cause of the Veteran's death.  In an August 2007 rating decision, the RO denied the claim.

In April 2008, the appellant submitted a statement asking that action be taken on her appeal to the Board from June 2007, which was submitted on VA Form 9.  The Board notes that the statement which the appellant wrote on the June 2007 Form 9 also was her claim to reopen the previously denied claim of service connection for the cause of the Veteran's death.  

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The NOD must be submitted within one year of issuance of the rating action being appealed.  38 C.F.R. § 20.302.  The law requires that a communication from a claimant contain certain information to constitute an NOD.  Specifically, an NOD is defined as a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Giving the benefit of the doubt to the appellant, the Board finds that her April 2008 statement reasonably constituted an NOD as to the August 2007 rating decision.  That statement made reference to the June 2007 appeal, which also was the claim to reopen the previously denied claim of service connection for the cause of the Veteran's death, and asked what actions had been taken.  Thus, the appellant's April 2008 statement indicated a desire to appeal the August 2007 rating decision.  This NOD was timely because it was submitted within a year of the rating decision.  See 38 C.F.R. §§ 20.301, 20.302.  As a consequence, she must be provided an appropriate SOC as to her claim.  Where the record contains an NOD as to an issue, but no SOC, the issue must be remanded to the RO to issue an SOC, and to provide the appellant an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The VCAA redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The law particularly required VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).  The Board notes that the March 2008 letter from the NPRC was submitted by the appellant.  Therefore, on remand the RO must obtain the Veteran's records from the NPRC in order to verify the dates of his recognized service.  Furthermore, the appellant has not been sent notice pursuant to the VCAA for this issue.  Therefore, she must be sent such notice, to include the notification requirements of the Hupp decision, as discussed above, and the decision in Kent v. Nicholson (VA must notify a claimant of the evidence and information that is necessary to reopen a claim and the evidence and information that is necessary to establish entitlement to the underlying claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the appellant with VCAA notice in accordance with the law and pertinent Court decisions, including Hupp and Kent, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and any other applicable legal precedent.

2.  Request a complete copy of any additional records pertaining to the Veteran which are held at the National Personnel Records Center or any of its elements, to include medical reports and any records underlying the March 31, 2008, letter from an Archives Technician at the NPRC.  Attempts to obtain these records should continue in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.  If the records cannot be obtained, a written summation of their unavailability should be included in the claims file.


3.  After conducting any necessary development, provide the appellant and her representative with an SOC regarding her request to reopen the previously denied claim of service connection for the cause of the Veteran's death.  If the benefits sought on appeal remain denied, the SOC must make clear that the appellant's claim for this issue has not yet been perfected for appeal, and she must file a timely substantive appeal if she desires to obtain review by the Board.

4.  If, and only if, the appeal as to service connection for the cause of the Veteran's death is timely perfected, return to the matter to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


